Appeal from so much of an order as denies a motion for partial summary judgment dismissing the fourth cause of action pleaded in the amended complaint and to vacate a warrant of attachment. Order, insofar as it denies the motion for partial summary judgment, affirmed, with $10 costs and disbursements. Appeal from that portion of the order which denies the motion to vacate the warrant dismissed, without costs, in view of our decision in Lloyd v. Schubert (5 A D 2d 885).
Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.